COURT OF APPEALS FOR THE
                              FIRST DISTRICT OF TEXAS AT HOUSTON

                          ORDER ON MOTION FOR EN BANC RECONSIDERATION

Appellate case name:         The University of Texas MD Anderson Cancer Center v. Courtney
                             Simpson

Appellate case number:       01-20-00679-CV

Trial court case number: 2018-51087

Trial court:                 152nd District Court of Harris County

Date motion filed:           September 17, 2021

Party filing motion:         Appellee


       The en banc court has unanimously voted to deny appellee’s motion for en banc
reconsideration. It is ordered that the motion is denied.



Judge’s signature: ___/s/ Julie Countiss______
                   Acting for the En Banc Court*

*En banc court consists of Chief Justice Radack and Justices Goodman, Landau, Hightower,
Countiss, Rivas-Molloy, Guerra, and Farris.

Kelly, J., not sitting.

Date: ___March 3, 2022______